DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amended application filed on 08/17/2021.
Claim 7 has been canceled.
Claim 25 is added.
Claims 1-6, and 8-25 are presented for examination.
Examiner would like to thank applicant representative for filing a Terminal Disclaimer to overcome the Double Patenting.
The 35 USC 101 rejection has been withdrawn. The overall claimed invention and in particular the claimed step of “modeling” and “the modeling comprising:…” of independent claims recite an additional elements that amount to significantly more. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10303819 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6, and 8-25 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: claims 1-6, and 8-25 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “(iii) determining, with the one or more processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID; (iv) modeling, with the one or more processors, the aggregated periodic well-level hydrocarbon production values with the determined decline curve model; and (v) determining, with the one or more processors, allocated well-level hydrocarbon production values based at least in part on the selected decline curve model to display at the client device” as recited in claims 1, and 24.  
The closest prior art of record Texas Allocated Production data discloses to determine when a well started producing on a lease and plugging dates are used to determine when a well stopped producing; allocating production to every well that is active on the lease, each allocation category is color coded so it can be quickly referenced to the production table. However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims “(iii) determining, with the one or more processors, a decline curve model for the area-level hydrocarbon production values associated with the particular area ID; (iv) modeling, with the one or more processors, the aggregated periodic well-level hydrocarbon production values with the determined decline .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571 272 2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        11/05/2021